Citation Nr: 1509415	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to February 1979.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in part, continued a noncompensable evaluation for bilateral hearing loss and continued a 10 percent disability evaluation for degenerative arthritis of the right knee.

The Veteran and his wife testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for positional vertigo to include as secondary to service-connected bilateral hearing loss has been raised by the record at his March 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims for a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 10 percent for a degenerative arthritis of the right knee. 

Regarding the Veteran's service-connected bilateral hearing loss, the Veteran's most recent VA examination took place in August 2012.  The audiometric examination readings resulted in a noncompensable evaluation per VA standards.

However, at the Veteran's March 2014 hearing, the Veteran and his wife both testified that his bilateral hearing symptoms had recently worsened.  The Veteran specifically testified that he could now not "hear the human voice" and as a result he could not go to theaters, restaurants or any place where it was loud.

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss disability is necessary to adequately decide this claim. 

Regarding the Veteran's right knee disability, the most recent VA examination took place in July 2012.  The VA examination specifically determined that joint stability testing was normal.  

However, there is evidence of a worsening of the Veteran's right knee.   Specifically, the Veteran's March 2014 hearing, the Veteran testified that he received a right knee brace due to his right knee instability.  The Veteran also testified that he was considering buying a cane to help with his stability.  

Again, VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected degenerative arthritis of the right knee, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green; supra.

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's degenerative arthritis of the right knee disability is necessary to adequately decide this claim. 

The Veteran also testified that he received treatment at Glassman Hearing in Omaha, Nebraska.  However, these records from the Glassman Hearing, are not currently associated with the claims file, and may be pertinent to the claims on appeal.  

Under these circumstances, the Board finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Additionally, the Board notes that the most recent VA treatment record in the file is the August 2012 VA audio examination and the Veteran testified that he recently had an x-ray of his right knee.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected bilateral hearing loss and degenerative arthritis of the right knee may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.   All necessary steps to obtain any records of treatment pertinent to the claims on appeal from Glassman Hearing in Omaha, Nebraska should be taken.  Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain from the Muskogee, Oklahoma and Omaha, Nebraska VA Medical Centers (VAMCs) all outstanding medical records from August 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

5.  The Veteran should then be afforded a for a VA examination to determine the severity of his service-connected degenerative arthritis of the right knee.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's right knee disability.  In particular, the examiner should specifically indicate there is recurrent subluxation or lateral instability of the right knee.

The examiner should also conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

6.  Thereafter, readjudicate the claims of entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






